Citation Nr: 1542614	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  07-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), shortness of breath, emphysema asthma, pulmonary artery hypertension, and asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The claims file contains DD Form 214s reflecting the Veteran's active service from December 2001 to May 2004.  Also of record are DD Form 214s showing periods of active duty for training (ACDUTRA) from March 1984 to April 1984, and from April 1987 to October 1987.  Additional National Guard service is also shown.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously considered this issue in September 2009, November 2011, November 2012, and April 2014.  The November 2012 decision denied the claim but was later vacated by the Court pursuant to a Joint Motion for Remand issued in July 2013.

In May 2009, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A respiratory disability was not noted on the Veteran's entrance examination, but there is clear and unmistakable evidence of pre-existing disability.

2.  The Veteran's preexisting COPD permanently worsened in service.




CONCLUSION OF LAW

The criteria for an award of service connection for COPD have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.304(b), 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that his COPD was aggravated in service.  His entrance examination does not reflect any respiratory problems.  As such, the Veteran is presumed to have been sound upon entry into service.  38 C.F.R. § 3.304(b).  

To rebut the presumption of soundness, VA must determine whether there is clear and unmistakable evidence that (1) the Veteran's COPD existed prior to service, and (2) the disease was not aggravated, meaning worsened beyond its natural progression, by active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 23, 234 (2012).  To establish aggravation, temporary flare-ups or the mere recurrence of manifestations of a preexisting condition during service are not sufficient.  Rather, the evidence must show that the underlying condition, as distinguished from the symptoms, worsened as a result of active service, and there must be a permanent change in condition.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97; Davis v. Principi, 276 F.3d 1341, 1345-57 (Fed. Cir. 2002).

There is clear and unmistakable evidence that the Veteran's COPD had been diagnosed prior to, and thus preexisted, his entrance into service.  See December 1998 private pulmonary function test (showing a diagnosis of COPD); see also June 2015 VHA opinion.  (The VHA examiner confusingly responded "no" to the question of preexisting disability based on lack of evidence of symptoms, but that examiner did not dispute that a diagnosis existed.)

The record, however, does not contain clear and unmistakable evidence demonstrating that the preexisting COPD did not undergo a permanent worsening beyond normal progression during the Veteran's active service.  A June 2015 VHA opinion noted that prior to the Veteran's last period of service, he was functional, restricted to running only, and was found to be deployable, with no medical referral found necessary.  In contrast, during active duty, he had severe symptoms requiring hospitalization, and was found by the Army to have severe limitations walking short distances.  See June 2015 VHA opinion.  This opinion supports the contention that the Veteran's preexisting COPD worsened beyond its normal progression during service.  As such, the Board finds that the presumption of soundness has not been rebutted, so therefore the Veteran must be presumed to have been sound at entrance.

The medical evidence shows a current diagnosis of COPD.  See, e.g., December 2011 VA examination.  

Service records show that the Veteran was treated for respiratory problems in March 2003.  Additionally, an August 2003 pulmonary function test shows very severe COPD.  See also April 2004 VA treatment record (showing diagnosis of COPD).  This evidence satisfies the in-service element of service connection.

The June 2015 VHA opinion explicitly stated that the Veteran's current respiratory disability had its clinical onset in service.  This medical statement supports a finding that the COPD diagnosed before service permanently worsened during service and thus establishes a nexus between the Veteran's current respiratory disability and service.  

The Board notes that the examiner mistakenly believed that the Veteran's last period of service began in 2003; while he was deployed that year, his actual period of active service began in December 2001.  Despite this factual error, the underlying basis for the examiner's conclusion remains unchanged and thus the opinion is deemed probative.

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's current respiratory disability is related to service.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


